United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1062
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Southern District of Iowa.
                                         *
Juan Carlos Contreras Tafolla,           * [UNPUBLISHED]
also known as Juan Mendoza,              *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: May 1, 2007
                                 Filed: May 3, 2007
                                  ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       A jury found Juan Carlos Contreras Tafolla guilty of four methamphetamine-
trafficking offenses, and the district court1 sentenced him to 180 months in prison and
5 years of supervised release. On appeal, his counsel has filed a brief under Anders
v. California, 386 U.S. 738 (1967), and has moved to withdraw, and Tafolla has filed
a pro se supplemental brief. They argue that the evidence was insufficient, but we
conclude that the evidence, which must be viewed in the light most favorable to the


      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
government, was sufficient for the jury to find the elements of each of the crimes
beyond a reasonable doubt. See United States v. Sanchez-Garcia, 461 F.3d 939, 945
(8th Cir. 2006) (standard of review). After reviewing the record independently
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we conclude that there are no non-
frivolous issues. Accordingly, we affirm the judgment of the district court, and we
grant counsel’s withdrawal motion.
                       ______________________________




                                        -2-